Third District Court of Appeal
                               State of Florida

                         Opinion filed February 25, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2195
                          Lower Tribunal No. 04-1996
                             ________________


                                Eugene Mack,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jorge Rodriguez-Chomat, Judge.

      Eugene Mack, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, EMAS and LOGUE, JJ.

      PER CURIAM.

      WELLS, Judge.
      We dismiss the instant appeal as it is moot. On August 6, 2014, the trial

court entered an order denying defendant’s motion for additional credit for time

served. On September 5, 2014, Defendant filed his notice of appeal of the August

6th order. However, on August 19, between the entry of the August 6th order and

the filing of the September 5th notice of appeal, the trial court entered a second

order, this time granting defendant his requested relief and awarding the requested

150 days of additional credit for time served in jail.1 The August 6th order

appealed from is, therefore, no longer of any force and effect, leaving this court

with no justiciable issue to resolve and rendering the appeal moot.

      Dismissed.




1 The certificate indicates that a copy of the August 19th order was mailed to
defendant on August 28. It would appear, given the time lag that often
accompanies prisoner correspondence, that defendant did not receive a copy of the
second order (granting his request for additional credit for time served) until after
he had filed his notice of appeal of the original order denying relief.

                                         2